Citation Nr: 1003087	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for a left elbow 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for a bowel 
disorder/Campylobacter enterocolitis.  

6.  Entitlement to service connection for a 
bronchial/respiratory disorder.  

7.  Entitlement to service connection for decreased memory.  

8.  Entitlement to service connection for painful joints of 
the right hand.  

9.  Entitlement to service connection for painful joints of 
the left hand.  

10.  Entitlement to service connection for skin lesions.  

11.  Entitlement to service connection for painful joints of 
the right foot.  

12.  Entitlement to service connection for painful joints of 
the left foot.  

13.  Entitlement to service connection for a right ankle 
disorder.  

14.  Entitlement to service connection for a right hip 
disorder.  

15.  Entitlement to service connection for a left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The record reflects that the Veteran had active service to 
include from January 1981 to December 1981, and he served on 
active duty from November 1990 to May 1991 and from August 
2004 to August 2006.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal
From a March 2007 rating decision of the St. Louis, Missouri, 
VA Regional Office (RO).  

In a June 2009 VA Form 646, the Veteran's representative 
stated that the Veteran desired to withdraw his hearing 
request.  Thus, the hearing request is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran asserts entitlement to service connection for the 
claimed disorders on appeal, to include on a presumptive 
basis as due to undiagnosed illness.  In a January 2004 VA 
Form 21-526, the claimed disorders for which service 
connection is being sought were noted to include skin 
lesions, aching joints, memory loss, and a bronchial 
disorder, with notation of an anthrax shot, as well as 
exposure to environmental hazards during service in the Gulf 
War, to include smoke and powder dust from delousing.  

The Board notes that in response to a February 2004 Personnel 
Information Exchange System (PIES) request for medical/dental 
records, for the period 11/29/1990 to 5/29/1991, it was noted 
that service had been, "MODIFIED AS INDICATED," and an 
adjacent handwritten remark states, "NOTE:  Pies Request 
didn't address AF service, but "y" in VADS so Bup'd 
[illegible] verify."  An associated January 2004 VA 
Beneficiary Identification and Records Locator Subsystem 
(BIRLS) record reflects service from January 1981 to December 
1981, the "BRANCH" is noted to be "Unknown," and notes 
"VADS" "Y."  

In addition, the March 2008 rating decision reflects that the 
Veteran had the following periods of service:

1/9/1981 to 12/23/1981	Air Force
6/16/1985 to 6/29/1985	Army Reserves
8/10/1986 to 8/23/1986	Army Reserves
7/30/1988 to 8/14/1988	Army Reserves
10/01/1989 to 10/21/1989	Army Reserves
6/16/1990 to 6/29/1990	Army Reserves
11/29/1990 to 5/29/1991	Army Reserves
8/16/2004 to 8/15/2006	Army Reserves

Service records, dated from January 1981 to December 1981 
and/or associated with Air Force service, have not been 
associated with the claims file.  In addition, service 
records reflect periods of active duty for training 
(ACDUTRA), to include for two days in November 1987 and two 
in September 1989, and a June 1995 record notes "HRS: 111 
[ADT]."  The dates of ACDUTRA have not been verified.

In addition, the Veteran's DD Form 214 reflects service in 
the Persian Gulf War and that he was stationed in Southwest 
Asia, to include in support of Operation Desert Shield/Desert 
Storm, from January 5, 1991 to May 5, 1991.  A July 2006 
post-deployment health assessment notes the date of the 
Veteran's arrival in theater was August 16, 2004 and the date 
of departure is noted to have been July 21, 2006.  Thus the 
Veteran meets the definition of "Persian Gulf Veteran."  The 
Board notes that his awards and decorations include a 
Southwest Asia Service Medal and a Parachutist Badge.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009).  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304 
(2009).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the Veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2009).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

The Board notes that in a June 1989 examination report, a 
sebaceous cyst on the scrotum was identified.  The impression 
of a July 1994 VA chest x-ray examination was no active 
pulmonary disease.  

Private inpatient records, dated in September 1995, reflect 
complaints of feverish chills, nausea, vomiting and diarrhea, 
and a history of amoebic dysentery occurring in 1991 in Saudi 
Arabia during the Gulf War was noted.  An impression of 
febrile illness characterized by nausea, vomiting and 
diarrhea, with new onset of bloody diarrhea associated with 
increasing leukopenia and thrombocytopenia was entered, 
laboratory testing was noted to be positive for 
Campylobacter, and the diagnosis was Campylobacter 
enterocolitis.  

VA treatment records, dated in June 2003, reflect complaints 
of pain in the arms and an onset of hip pain was noted in 
association with having been a paratrooper during service, 
and onset of scalp lesions since having served overseas.  An 
incident in 2000 was noted to have resulted in an injury to 
the chest and aorta, as well as cracked ribs, a neck injury, 
and a concussion.  The examiner reported that the joints and 
gait were normal, small spots scattered on the scalp were 
noted to be red and slightly raised from the surface, and 
examination of the feet showed no swelling, and normal skin 
and pulses.  The assessments entered included arthritis, not 
elsewhere classified and dermatitis.  

A November 2004 service treatment record reflects relevant 
diagnoses to include gastroesophageal reflux disease (GERD), 
attention deficit disorder, and scalp dermatitis, not 
otherwise specified.  On an accompanying medical history to a 
November 2004 examination report, the Veteran indicated that 
he had or had had swollen or painful joints and skin diseases 
(e.g., acne, eczema, psoriasis, etc.).  

In addition, a February 2005 letter from the VA Healthcare 
System reflects the Veteran's participation in a research 
study named, "Neuropsychological functioning in Gulf War 
veterans exposed to pesticides and pyridostigmine bromide."  
Records associated with the Veterans participation in the 
study have not been associated with the claims file.  

A June 2006 service record reflects complaints of pain and 
numbness, to include in the right forearm, and the 
provisional diagnosis was forearm pain, rule out carpal 
tunnel syndrome.  The Board notes that service connection for 
right and left wrist carpal tunnel syndrome has been 
established.  In addition, in a July 2006 post-deployment 
health assessment record, the Veteran indicated that he had 
been exposed to motor vehicle exhaust fumes, solvents, and 
paints, and complained of symptoms to include swollen, stiff 
or painful joints, muscle aches, numbness or tingling in the 
hands or feet, and skin disease, both during his deployment 
and at that time, and denied having or having had difficulty 
breathing, difficulty remembering, diarrhea, frequent 
indigestion, and vomiting.  A July 2006 record reflects 
complaints of elbow pain, x-ray examination of the forearms 
was normal, and the assessment entered was tendonitis.  A 
July 2007 assessment notes right ankle pain since September 
2004.  

Relevant complaints in November 2006 included recurrent 
lesions of the scalp, exertional shortness of breath, and 
upset stomach.  In November 2007, blood in the stool was 
reported, and the assessments included arthritis, not 
elsewhere classified, and GERD, and a "TBI" screen was 
noted to be positive.  

The Board notes that a March 2007 record reflects the AOJ's 
request for both a General Medical Examination and a Persian 
Gulf War Guidelines examination to obtain an opinion as to 
whether any identified chronic disability involving the 
ankles, wrists, and respiratory system, or any other relevant 
complaint/manifestation, was related to service, to include 
undiagnosed illness.  The Board notes that the only notation 
in the March 2007 Gulf War Guidelines Examination is, "See 
general medical exam."  In that regard, the March 2007 VA 
general medical examination report reflects diagnoses, to 
include bilateral ankle strain, and x-ray examination showed 
right shoulder low-grade acromioclavicular separation without 
displacement.  The Board notes that the special provisions 
pertaining to undiagnosed illnesses are not applicable to a 
known clinical diagnosis.  See 38 C.F.R. § 3.317 (2009).  

In addition, while the examination report notes a history of 
onset of the identified ankle and shoulder disorders during 
service, to include in association with parachute jumps, a 
mere transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In this case, there was no opinion 
provided as to whether the identified disorders, or other 
relevant complaints/symptoms/diagnoses noted in the 
examination report, to include bronchitis, malaise, night 
sweats, fatigability, cough, diarrhea, limitation of motion 
of the right shoulder due to pain, or limited motion of the 
right ankle, are related to service, to include on a 
presumptive basis as due to undiagnosed illness.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the 
examination report and opinion to be inadequate for a 
determination in regard to the matters on appeal.  Thus, an 
opinion should be obtained, stated in the positive or 
negative in the specific terms noted in paragraph number 4 
below, in regard to whether a right elbow disorder, a left 
elbow disorder, a right shoulder disorder, a left shoulder 
disorder, a bowel disorder and/or Campylobacter 
enterocolitis, a bronchial/respiratory disorder, a right 
ankle disorder, a right hip disorder, a left hip disorder or 
any disorder manifested by decreased memory, painful joints 
of the right hand, painful joints of the left hand, skin 
lesions, painful joints of the right foot, or painful joints 
of the left foot, is etiologically related to in-service 
disease or injury, to include as due to undiagnosed illness, 
or otherwise related to service.  

In the April 2008 VA Form 9, the Veteran stated that he has 
been going to a VA clinic on a yearly basis since his return 
from service in the Persian Gulf.  Up-to-date VA treatment 
records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should compile a complete list 
of all verified periods of service, 
identifying the duty status and branch of 
service for each period listed, to include 
all periods of active duty and ACDUTRA.  
Verification of all periods of service 
listed should be documented in the claims 
file and the list should be associated 
with the claims file.  

2.  The AOJ should associate with the 
claims file the Veteran's service records, 
for the period from January 1981 to 
December 1981, as well as any other 
available active service records that have 
not been associated with the claims file.  

3.  The AOJ should obtain and associate 
with the claims file, copies of all 
relevant up-to-date VA records not already 
associated with the claims file, to 
include the records in association with 
the Veteran's participation in a Persian 
Gulf War study.  

4.  After completion of the above, to the 
extent possible, the AOJ should schedule 
the Veteran for VA examination(s) to 
determine the existence and etiology of 
any right elbow disorder, left elbow 
disorder, right shoulder disorder, left 
shoulder disorder, bowel disorder and/or 
Campylobacter enterocolitis, 
bronchial/respiratory disorder, right 
ankle disorder, right hip disorder, left 
hip disorder, any disorder manifested by 
decreased memory, painful joints of the 
right hand, painful joints of the left 
hand, skin lesions, painful joints of the 
right foot, or painful joints of the left 
foot.  The claims file should be made 
available for review in conjunction with 
the examination(s) and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner(s) provide an opinion in 
terms of whether it is more likely than 
not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any identified right elbow 
disorder, left elbow disorder, right 
shoulder disorder, left shoulder disorder, 
bowel disorder and/or Campylobacter 
enterocolitis, bronchial/respiratory 
disorder, right ankle disorder, right hip 
disorder, left hip disorder, any disorder 
manifested by decreased memory, painful 
joints of the right hand, painful joints 
of the left hand, skin lesions, painful 
joints of the right foot, or painful 
joints of the left foot is related to 
service, to include as due to undiagnosed 
illness, or otherwise related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should 
provide a complete rationale for any 
opinion provided.

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


